Citation Nr: 1818171	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-28 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating from March 14, 2007, to July 25, 2011, for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972 and April 1973 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

By way of background, the RO granted an increased, staged rating of 100 percent for non-Hodgkin's lymphoma from November 2, 2004, to March 14, 2007.  In January 2012, the Veteran filed a statement indicating that his cancer was not in remission on March 14, 2007, and therefore his 100 percent rating should have continued past that date.  The RO denied this claim in a September 2012 supplemental statement of the case.  The Veteran filed a timely substantive appeal, and clearly expressed disagreement once more with the noncompensable rating assigned beginning on March 14, 2007.  The RO subsequently granted an increased rating of 100 percent for the Veteran's non-Hodgkin's lymphoma, effective July 25, 2011, in a February 2013 rating decision.

In January 2015, the Board remanded the issue on appeal for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board remanded the issue on appeal in January 2015. In pertinent part, the examiner was asked "[d]id the Veteran have active non-Hodgkin's lymphoma at any point from March 14, 2007, to July 25, 2011, based on the evidence of record?" and "[i]f so, as of what date does the medical evidence reflect active non-Hodgkin's lymphoma?"

In response, the June 2017 examiner stated:

[A]fter reviewing the Virtual VA/VBMS, and all pertinent  records, it is the opinion of this examiner that the veteran's Non-Hodgkin's  Lymphoma was as likely as not [>50% probability or greater] was present at some point from March 14, 2007, to July 25, 2011, based on the evidence of record.  There was a left retroperitoneal mass noted on radiographic PET scan on 7-25-2011.  The mass was later biopsied and determined to be Non-Hodgkin's lymphoma in note of 11-2011.  The precise date on onset cannot be made without resort to speculation.  His Dr., based on lab results, judged him to be in remission on 10-25-2010.  Between that date and 7-25-2011 the left retroperitoneal mass noted on PET scan would have, likely as not, found its origin.

The Board finds this opinion unclear.  In particular, the examiner is not clear as to whether non-Hodgkin's lymphoma is present at some point from March 14, 2007, to July 25, 2011, or just between October 25, 2010, and July 25, 2011.  The opinion as stated indicates both periods likely have non-Hodgkin's lymphoma present for the Veteran. 

Further, the Board notes that the January 2015 remand requested that if the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010)

Although the June 2017 examiner stated that the precise date on onset cannot be made without resort to speculation, he did not state the reason of the speculation as required by the January 2015 remand. 

The Board notes that this remand does not preclude the Veteran from seeking out and submitting a private opinion regarding the presence of active non-Hodgkin's lymphoma between March 2007 and July 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate examiner for a supplemental opinion.  The examiner should respond to the following:

Did the Veteran have active non-Hodgkin's lymphoma at any point between March 14, 2007, to July 25, 2011, or was it present solely after the private judgment of remission on October 25, 2010?

To the best of his/her ability, the examiner is asked to determine the date(s) of active non-Hodgkin's lymphoma present between March 14, 2007, and July 25, 2011.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010)

2.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




